Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The market value or the price at the time of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, packed ready for shipment to the United States, is as follows:
*436Bottles of Champagne French francs per case
26-ounce 5513
52-ounce 5816
104-ounce 5786
6}4-ounce 5529
All plus 1.01%
2) Each of the foregoing values includes the appraised value of the bottles.
3) There was no higher export value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
4) The appeal herein is limited to the foregoing items and the case is hereby submitted for decision on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Bottles of champagne French francs per case
26-ounce 5513
52-ounce 5816
104-ounce 5786
6^-ounce 5529
All plus 1.01% Each of the foregoing values includes the appraised value of the bottles.
Insofar as the appeal relates to all other merchandise, it is hereby dismissed.
Judgment will be rendered accordingly.